The determination whether to relieve a party of an order entered upon his or her default is a matter left to the sound discretion of the Family Court (see Matter of Samaria Ann B., 293 AD2d 532; Matter of Latisha I., 238 AD2d 340). Contrary to the mother’s contention, the Family Court providently exercised its discretion in denying her motion to vacate her default in appearing at the fact-finding and dispositional hearings since she did not offer a reasonable excuse for twice failing to appear in court on dates scheduled for commencement of the hearing, and did not demonstrate the existence of a meritorious defense to the termination petition (see Matter of Samaria Ann B., supra; Matter of Tiffany L., 294 AD2d 365; Matter of Adam S., 287 AD2d 723; Matter of Willie Mays J., 287 AD2d 504, Iv denied 97 NY2d 610). We note that the mother’s recent rehabilitative efforts do not constitute a meritorious defense (see Matter of Adam S., supra). O’Brien, J.P., Krausman, Schmidt and Cozier, JJ., concur.